318 F.2d 816
May MALORY, Petitioner-Appellant,v.John J. McGETTRICK, Sheriff of Cuyahoga County, Ohio,Respondent-Appellee.
No. 15365.
United States Court of Appeals Sixth Circuit.
June 13, 1963.

1
Walter S. Haffner, Good & Haffner, Cleveland, Ohio, for petitioner-appellant.


2
Harvey R. Monck, Asst. Pros.  Atty., Cleveland, Ohio (John T. Corrigan, Pros.  Atty. of Cuyahoga County, Cleveland, Ohio, on the brief), for respondent-appellee.


3
Ralph Rudd, Cleveland, Ohio (Nelson G. Karl, Joshua J. Kancelbaum, Cleveland, Ohio, of counsel), for Ohio Civil Liberties Union, amicus curiae.


4
Louis Stokes, Cleveland, Ohio, Josephine Evans Trevathan, for Cleveland Branch, N.A.A.C.P., joined by Legal Redress Committee, Ohio Conference of Branches of N.A.A.C.P., amici curiae.


5
Before WEICK and O'SULLIVAN, Circuit Judges, and PECK, District Judge.

ORDER.

6
This appeal is from an order of the District Court denying a writ of habeas corpus to a state prisoner, and was submitted on the briefs and oral arguments of appellant, amicus curiae, and the prosecuting attorney of Cuyahoga County, Ohio.


7
From the petition filed in the District Court, it appears that pursuant to request of the Governor of the State of North Carolina, the Governor of the State of Ohio issued his writ of extradition, and the record further establishes that the requisition from North Carolina was based upon an indictment returned in that state charging petitioner with the crime of kidnapping.


8
No technical deficiencies in the procedures followed either in North Carolina or in Ohio are claimed by petitioner, the sole ground for seeking the issuance of the writ of habeas corpus being her fear of bodily harm if returned to the State of North Carolina.


9
Under the controlling authority of Sweeney, Sheriff v. Woodall, 344 U.S. 86, 73 S.Ct. 139, 97 L.Ed. 114 (1952) the judgment of the District Court must be affirmed.


10
It is so ordered.